Title: To James Madison from Thomas Ramsey, 22 February 1817
From: Ramsey, Thomas
To: Madison, James



Sir
St. Louis, M. T. Feby 22nd. 1817

 I Thomas Ramsey Born in Pennsylvania york County, Rased in Kentucky & ohio, now forty years of age, and having the Honor of holding a Commission of Captn. in the U. S,- Rifle Regiment, tho an obscure Individual who is unknown to you,- has been bould a nough to address a man in power,  it will Reach you when you are Retiard to private life and where homage will be Rendred to you by those only who esteem you,- I have now only to say, that I love and Respect you, and trust I may meet you in the happy Wourld to Come, it is my furvent prayer to heven,- I shall ever feel gratefull for past favours recived from your hands,--
I also have an exalted opinion of our next Expected President, I hope to Continue the Same for Eight years to Come,- if abrupt I hope to meet with an Excuse I only Claim the Charicter of an Honest man & a Soldier, but want’ education,-- I am sincerly your friend and Obet. Servent

Thos Ramsey

